 20-01010-jlg       Doc 11    Filed 06/25/20 Entered 06/25/20 16:31:22           Main Document
                                            Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

  In re

  ORLY GENGER,                                          Chapter 7

                                Debtor.                 Case No. 19-13895 (JLG)

  DALIA GENGER,

                        Plaintiff                       Adv. Pro. No. 20-01010 (JLG)

             v.

  ORLY GENGER, MICHAEL BOWEN, ARIE
  GENGER, ARNOLD BROSER, DAVID
  BROSER, ERIC HERSCHMANN, THE
  GENGER LITIGATION TRUST, ADBG LLC,
  TEDCO INC., and DEBORAH PIAZZA as
  chapter 7 trustee,

                         Defendants.


                                    NOTICE OF APPEARANCE

                  PLEASE TAKE NOTICE that Christopher Gartman of the law firm Hughes

Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004, an attorney

admitted to practice in this Court, hereby appears in this action as counsel on behalf of

Defendants Arnold Broser, David Broser, ADBG LLC, and Tedco, Inc., and requests that all

notices given or required to be given and all papers served or required to be served in this case be

given to and served on the undersigned at the following address:

                               HUGHES HUBBARD & REED LLP
                                       One Battery Park Plaza
                                New York, New York 10004-1482
                               Attention: Christopher Gartman, Esq.




97199487_2
 20-01010-jlg     Doc 11    Filed 06/25/20 Entered 06/25/20 16:31:22            Main Document
                                          Pg 2 of 2



                PLEASE TAKE FURTHER NOTICE that service by e-mail should be made on

the undersigned at the following address:

                              chris.gartman@hugheshubbard.com

                PLEASE TAKE FURTHER NOTICE that the foregoing request includes,

without limitation, orders and notices of any petition, pleading, complaint, conference, hearing,

application, motion, request, or demand (collectively, the “Filings”), whether formal or informal,

written or oral, or transmitted or conveyed by mail, delivery, telephone, telecopy, or otherwise

which affect or seek to affect in any way any rights or interests of Arnold Broser, David Broser,

ADBG LLC, or Tedco, Inc.

                PLEASE TAKE FURTHER NOTICE that the filing of this Notice of

Appearance shall not constitute (a) a waiver of the right of Arnold Broser, David Broser, ADBG

LLC, or Tedco, Inc. to contest service of any filing or (b) a consent by Arnold Broser, David

Broser, ADBG LLC, or Tedco, Inc. to the jurisdiction of the United States Bankruptcy Court for

the Southern District of New York with respect to this action or any other action commenced

against them.

  Dated: New York, New York                     HUGHES HUBBARD & REED LLP
         June 25, 2020

                                                By: /s/ Christopher Gartman
                                                    Christopher Gartman

                                                One Battery Park Plaza
                                                New York, New York 10004-1482
                                                Tel: (212) 837-6000
                                                Fax: (212) 422-4726
                                                chris.gartman@hugheshubbard.com

                                                Attorneys for Defendants Arnold Broser,
                                                David Broser, ADBG LLC, and Tedco,
                                                Inc.




97199487_2
